NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VV`ILLIAM A. CLARK, JAMES P. DAVERN, ROBERT
E. FREEBURG, VVILLIE R. JOHNSON, ROBERT A.
MUSTIN, CAROL RISSER, JOHN DOES 1-4,
AND JANE DOES 2-3, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
2011-5003
Appeal from the United States Court of Federa1
C1aimS case no. 00-CV-644, Judge Nancy B. Firestone.
ON MOTION
ORDER
Upon consideration of the motion to withdraw R0bert
H. Cox as counsel for the appe11ants,
IT ls ORDERE;o THAT:
The motion is granted

CLARK V. US
APR 1 3 2011
Date
cc: Jerro1d J. Ganzfried, Esq.
Robert H. Cox, Esq.
Douglas K. Mick1e, Esq.
321
2
FoR THE CoURT
/s/ J an Horba1__\;
J an Horba1y
Clerk
I.S. CDUR'F¢i||1F§%’,PEALS FOR
THF FFDEPA!_ C!RGE1ll'f
APR 13 2011
.W||'UMAl.¥
611